Title: Conversation with George Beckwith, [October 1789]
From: Hamilton, Alexander,Beckwith, George
To: 


[New York, October, 1789]
Seventh.   I have requested to see you on this occasion from a Wish to Explain Certain points, relative to our situation, and from a desire to suggest a measure, which I conceive to be both for the interest of Great Britain, and of this Country to adopt. We have lately Established a Government upon principles, that in my opinion render it safe for any Nation to Enter into Treaties with us, Either Commercial or Political, which has not hitherto been the Case; I have always preferred a Connexion with you, to that of any other Country, We think in English, and have a similarity of prejudices, and of predilections; I have been in the habits of considering this subject, We are a young and a growing Empire, with much Enterprize and vigour, but undoubtedly are, and must be for years, rather an Agricultural, than a manufacturing people; yet our policy has had a tendency to suggest the Necessity of introducing manufactures, which Accordingly have made some progress in Connecticut, where Cloth has been manufactured to some Extent, leaving already a clear profit of between six and seven per cent to the proprietors, and Pensylvania has gone further in her Exertions in different branches. These and similar Efforts are to no Comparative Extent, but doubtless their Encrease will be proportioned to your Conduct.
I am free to say, that Although France has been indulgent to us, in certain points, yet, what she can furnish, is by no means so Essential or so suited to us as Your productions, nor do our raw Materials suit her so well as they do you.
The Government of a Country Cannot altogether change Either the taste or the disposition of a people, but its influence may check or cherish it.
We wish to form a Commercial treaty with you to Every Extent, to which you may think it for Your interest to go. Lord Lansdowne at the close of his Administration had a plan of this nature upon a very broad scale indeed, and one which I do not think now Attainable, Considering the Spirit of your late Navigation and regulating Acts, As Well as from various publications by persons of Considerable weight in England; but when I view the rapid Encrease of this country, its Extent, taste and disposition, I do think a Treaty of Commerce might be formed upon terms advantageous to both Countries; for unless this can be done, I Know very well nothing of this nature Can be Effected, And Kingdoms so circumstanced, can have little friendly intercourse. I do think we are, and shall be, great Consumers, and I am of opinion, that it will be better for Great Britain to grant us admission into her Islands under certain limitations of size of vessels, so as merely to Enable us to Carry our produce there, and to bring from thence the productions of those Islands to our own ports, under such restrictions as to prevent the possibility of our interfering with Your Carrying trade in Europe, than by a rigid adherence to Your present plan to produce a system of warfare in Commercial matters, which however Encouraged by France in this Country, during the late Sessions here, with a view to promote coldness and animosity between the two Countries, I have Ever viewed with much regret, as being directly opposed to that system, which upon Mature reflexion, I have thought it most Eligible for us to pursue.
The present Moment I view as particularly favourable for a plan of this Nature. We are now so Circumstanced as to be free to Enter into a discussion of this sort, from our Condition with regard to the other Maritime powers; this may not be the case hereafter.
We have a matter of great Importance to settle with Spain, I mean the navigation of the Missisippi; this is of the first moment to our territories to the Westward, they must have that outlet, without it they will be lost to us. As to your provinces to the Northward, on that score there is no Cause for jealousy; it never Can be our interest to Extend our possessions in that quarter, Even if we had the power; our Country is Already sufficiently large, more so perhaps than prudence might wish, as its Extent tends to Encrease our difficulties in Certain points, and to weaken our Government. It is also a consideration not unworthy of your Attention, that as we may become considerable in half a Century or in less, if we are under the necessity of connecting ourselves with the House of Bourbon, such a connexion, in that Event, may become important to Your West India possessions. On the other hand, connected with you, by strong ties of Commercial, perhaps of political, friendships, our naval Exertions, in future wars, may in your scale be greatly important; And decisive. These are my opinions, they are the sentiments, which I have long Entertained, on which I have acted, and I think them suited to the future welfare of both Countries. I am not sufficiently Authorized to say so, it is not in my department, but I am inclined to think a person will soon be sent to England to sound the disposition of Your Court upon it.
[Beckwith] Sir, I have mentioned to (see second) what would have been the Effect of Your Revenue Bill, had it passed in the form in which it appeared from Your Prints, with those discriminating clauses, which undoubtedly were levelled at us.… He requested My permission to communicate this to You, and I believe I may Conclude that this Conversation Arises from that source.
[Hamilton]   It does.

[Beckwith]   I thought it consistent with the spirit of that communication, not to with hold it, notwithstanding the modification, which afterwards took place, although I Can give no opinion whatever, as to the Effects, which it may produce, under its present form, nor to the light in which we may view it at home, I speak very freely to You, but you will of course readily comprehend, that now, this is merely private conversation.
[Hamilton] Certainly, and in Your situation, mine cannot be Esteemed any thing more although I can assure you, that the ideas I have thrown out, may be depended upon, as the sentiments of the most Enlightened men in this Country, they are those of General Washington, I can Confidently assure You, as well as of a great majority in the Senate.
[Beckwith]   If I understand the Revenue and Tonnage Acts, You have placed us precisely upon the footing of every other foreign nation; during the discussion of this bill You doubtless took it into Your consideration, the condition of Your shipping in our Ports in Europe, and You would naturally compare it with that of other Foreign Shipping; you would then judge, whether we have been hostile to you, or not; now I beg leave to put a case, if, in consequence of Your late regulations, we should place you Exactly upon the footing of other foreigners in our ports, would it appear an unfair procedure?
[Hamilton]   Surely not, Every Nation has a clear right, as You remarked, to regulate its own Commerce.
[Beckwith]   An other thing strikes me. As the real views of communities, as well as of individuals, are rather to be gathered from their conduct than from their professions, it is not unnatural to suppose, that, prior to the Entering upon the discussion of a future Treaty we may think it reasonable to settle any matters, that may be supposed to respect the Treaty of Peace, still unadjusted.
[Hamilton]   Certainly, this is proper to both sides. There are two points only, that occur to me as being Complained of. The one, the Tender laws, and their Effects, I consider to be done away by the present Government, which has paid the most particular attention to this, in the formation and Establishment of its Judiciary branch; the District Courts will be in immediate operation, the supreme Court very shortly. The other regards the Confiscation Acts. I have seen the original Document, it was wholly recommendatory, and the Confiscations, that have taken place since the peace, have Arisen rather from mistakes, than intention, their Amount is comparatively nothing.
There has been I acknowledge a spirit of animosity, and rancour, in many instances, which I greatly condemn, but this, however uncreditable, I do not believe will amount to an infringement.
On our side there are Also two points still unadjusted, the Western Forts, And the Negroes, although, as to the latter I always decidedly approved Lord Dorchester’s conduct on that occasion, he could not do otherwise. To have given up these men to their Masters, after the assurances of protection held out to them, was impossible, and the Reply of Your Cabinet to our application on this subject was to me perfectly satisfactory.
[Beckwith]   You have mentioned its being your intention to send a person to learn our disposition upon Certain points; You are indubitably the proper judges of the qualifications and disposition of the gentleman to be Employed in the business. I beg leave however to suggest, how much such a measure may be promoted, or impeded, by the predilections, possibly by the prejudices, of an individual so circumstanced. If his mind should have any bias towards any other foreign power such bias might Althogether frustrate the objects of his mission.
[Hamilton]   Undoubtedy, we have not in some former instances been Exempt from this sort of inconvenience, to which the manner of naming to public appointments under our old government not a little contributed. The Case is now altered, these nominations originate with General Washington, who is a good judge of men, and the gentleman, to be Employed in this business, is perfectly master of the subject, and if he leans in his bias towards any foreign Country, it is decidely to You.
[Beckwith]   As you have done me the honour of mentioning to me the turn of party, during Your late Sessions, I cannot avoid saying that I was much surprized to find amongst the gentlemen, who were so decidely hostile to us in their public conduct, the name of a Man, from whose Character for good sense, and other qualifications, I should have been led to Expect a very different conduct.
[Hamilton]   You mean Mr. Maddison from Virginia. I confess I was likewise rather surprized at it, as well as that the only opposition to General Washington was from thence. The truth is, that although this gentleman is a clever man, he is very little Acquainted with the world. That he is Uncorrupted And incorruptible I have not a doubt; he has the same End in view that I have, And so have those gentlemen, who Act with him, but their mode of attaining it is very different. You have I take it for granted seen our Debates?
[Beckwith]   I have them, but have not read them, Your observation of the manner of attaining the object, You profess to have in view, leads me to remark, that I cannot think Commercial Hostility with us, the mode to obtain Commercial Friendship. From what I have heard You say with respect to Mr. Pitt, & to our Cabinet, You will not wonder when I tell you, that their plan has been Evidently to hold the Nation high, in the opinion of the world, and they have accomplished it. You Cannot suppose, that those who follow up such a system will be influenced by compulsory measures. Upon such minds their tendency must be diametrically opposite. The purposes of National glory are best Attained by a close adherence to National honour, alike prepared to meet foreign friendship, and to repel foreign hostility.
[Hamilton]   Beyond all doubt, these are sentiments, that do honour to any nation, and I make no scruple to say, that both before I came into office and since, I have acted under that impression. Whilst the Revenue and Tonnage Bills were under discussion, I was decidedly opposed to those discriminating Clauses, that were so warmly advocated by some gentlemen. I was at pains to obtain information from our mercantile body here upon this subject, who with a few Exceptions were against Every species of distinction, upon the principle that it would be productive of a War of Commerce. And in as far as I could judge by their Communications, there are Certain indulgencies, which our shipping Enjoy, in Your ports in Europe. If the Effect of our regulations determines you to place us precisely on the footing of all other foreign powers, we have not from that measure the smallest ground for Complaint, nor, as it appears to me would the Alteration be very momentous to us. I Cannot recollect that there is Any thing in the Impost Act, which marks a preference to Any other Foreign Power, when put into Competition with You, possibly some very trifling difference between French brandies and your West India spirits.
[Beckwith]   I think I clearly comprehend the scope of the Communication, that you have been pleased to make to me. Pray what use do you wish me to make of it? Is it with the view of my mentioning it to Lord Dorchester?
[Hamilton]   Yes, And by Lord Dorchester to Your Ministry, in whatever Manner His Lordship shall judge proper; but I should not chuse to have this go any further in America.
[Beckwith]   I am desirous to Know Your intentions Accurately upon this particular point, as you are the Judge of the Extent of Your Confidence.
[Hamilton]   This is very delicate in You, And I have been Anxious to hold this conversation with you from the opinion that I have always had of your Character, and from my conviction, that Lord Dorchester would not honour any man with his good opinion, and friendship, in whose integrity Every Confidence might not be placed.
If the present favourable occasion shall pass away, and a system of Commercial Warfare shall take place, it may lead to the adoption of an other idea, in the Contemplation of gentlemen, who are advocates for discrimination, and which did not respect a Tonnage, or Impost duties, but had in view a much stronger measure.
[Beckwith]   N. B. He did not say what it was, but I understood it to mean the idea of shutting their ports to our shipping, that might wish to clear out Either for our possessions in North America, or the West Indies, with lumber, provisions &ca.

[Beckwith]   I have understood that there has been some difficulty lately with respect to our Packet.
I hope it is settled?
[Hamilton]   The matter has been somewhat misrepresented. The fact was, the Collector of the Customs at this port had applied to me to Know in what light he was to Consider Your Packets, the Act passed by our Legislature during the summer having left that point unsettled. The law of nations Exempted Men of War from such duties undoubtedly, but it became requisite to know officially whether your Packet was a King’s ship, or not, and the result of the Inquiry has been that she was so, in every respect, that the Captain held a Commission under Your Admiralty Board, and was debarred from Commerce.
The Matter therefore is settled.
[Beckwith]   N.B. The French Government have reestablished packets to New York but they are Merchant Vessels, come out occasionally with goods and with certain allowances or carrying the letters or Government dispatches. These are therefore obliged to clear at the Custom house, and consequently subject to the Effects, both of the Impost and Tonnage Acts. They are small Vessels.
